Affirmed as Modified and Memorandum Opinion filed July 29, 2014.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-12-01085-CR

                   TRAVOY RAMON HOLLIE, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 248th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1326496

                 MEMORANDUM OPINION

      Appellant Travoy Ramon Hollie was convicted of felony theft and sentenced
to two years’ imprisonment. The trial court assessed $434 in court costs. In this
appeal, appellant contends the evidence is insufficient to support his conviction
and the assessment of court costs. We modify the trial court’s judgment and affirm
as modified.
                                   BACKGROUND

      On October 12, 2011, Sergeant Cary Richards of the Houston Police
Department observed a maroon vehicle stop abruptly in the middle of the street.
Sergeant Richards testified that appellant and another man exited the passenger
side of the vehicle and ran towards two women walking along the sidewalk.

      Richards testified that appellant grabbed one of the women, Latara Pearce,
by the arm and tried to force her into the car. The second man stood nearby, acting
as a “lookout.” Sergeant Richards thought he was witnessing a kidnapping or
robbery, so he called on the radio for other officers to come to the scene to assist
him. Pearce successfully resisted, and appellant and the other man returned to the
car and drove away. After a brief period, the vehicle returned. Appellant and the
other man exited the passenger side of the vehicle and, again, appellant attempted
to force Pearce into the vehicle. Pearce again resisted, and the men returned to the
maroon vehicle and drove away. Testimony at trial indicated that appellant and
Pearce were in a romantic relationship at the time of the events.

      Two undercover officers, Chaffin and Lombardo, arrived to aid Richards as
the maroon vehicle drove away. Richards ordered Chaffin to follow the vehicle and
wait for uniformed officers to stop the car.

      The record reflects that uniformed officers stopped the vehicle for a seatbelt
violation. The officers observed large amounts of personal property scattered in the
front and back seats of the vehicle. Based on the amount and types of property, the
officers suspected some of the property might be stolen. A search of the vehicle
uncovered jewelry, electronics, a foreign coin collection, a credit card belonging to
Sue Crozier, a backpack, a camcorder bag, and clothing including a black nylon
head cover and two bandanas. Richards testified that the phone of one of the other
men in the vehicle contained text messages indicating that the men were
                                          2
attempting to sell stolen property. Additionally, the officers found pawn receipts in
Pearce’s name for two laptops. Photographs of the pawn slips, admitted into
evidence, indicate that Pearce pawned the laptops within a week before appellant’s
arrest. The officers arrested appellant at the scene. Appellant did not make any
statement claiming or denying ownership of the property.

         Lombardo, with help from John Borowski of the Harris County Sheriff’s
burglary and theft division, launched an investigation into the ownership of the
property in the vehicle. Lombardo testified that one Toshiba laptop, four cell
phones, jewelry, the camcorder bag, the credit card, and the backpack were stolen
from Sue Crozier when her home was burglarized on September 28, 2011,
approximately two weeks before appellant’s arrest. Testimony showed that the
video camera and one phone were taken from Jocelyn Hebert when her home was
burglarized on the same day appellant was arrested. Borowski testified that the
vehicle in which appellant was a passenger was registered to Pearce. Furthermore,
Borowski testified that he interviewed Pearce’s mother because Pearce had a
known history of pawning goods. Pearce’s mother gave Borowski names to
“connect to” the stolen property. Borowski testified that at least one of the names
matched the names of people in the vehicle in which appellant was a passenger.

                                ISSUES AND ANALYSIS

         In two issues, appellant contends the evidence is legally insufficient to
support his conviction for felony theft and the trial court’s imposition of court
costs.

I.       Legal Sufficiency of the Evidence to Support Appellant’s Felony-Theft
         Conviction

         A.    Standard of Review and Applicable Law

         When evaluating the legal sufficiency of the evidence to support a criminal
                                          3
conviction, we examine all the evidence in the light most favorable to the
prosecution and determine whether any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt. Temple v. State, 390
S.W.3d 341, 360 (Tex. Crim. App. 2013). The jury is the sole judge of the
credibility of and weight to be attached to witness testimony. Id. When the record
supports conflicting inferences, we must presume that the jury resolved the
conflicts in favor of the verdict. Id. We consider both direct and circumstantial
evidence, as well as any reasonable inferences that may be drawn from the
evidence. Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007). As long
as the cumulative force of all the incriminating circumstances is sufficient to
support the conviction, the law does not require that each piece of evidence point
directly and independently to the guilt of the appellant. Hooper v. State, 214
S.W.3d 9, 13 (Tex. Crim. App. 2007).

      A person commits theft when he unlawfully appropriates property with the
intent to deprive the owner of the property. Tex. Penal Code § 31.03(a). A person
appropriates property if he acquires or otherwise exercises control over the
property. Id. § 31.01(4)(B). Appropriation of property is unlawful if it is without
the owner’s consent, or the property is stolen and a person appropriates the
property knowing it was stolen by another. Id. § 31.03(b).

      If an accused is found in possession of recently stolen property and, at the
time of his arrest, fails to make a reasonable explanation showing his honest
acquisition of the property, the jury may draw an inference of guilt. Hardesty v.
State, 656 S.W.2d 73, 76 (Tex. Crim. App. 1983); Uyamadu v. State, 359 S.W.3d
753, 760 (Tex. App.—Houston [14th Dist.] 2011, pet. ref’d). To support an
inference of guilt from the sole circumstance of possession of stolen property, the
State must first establish that the defendant’s possession was personal, recent,

                                         4
unexplained, and involved a distinct and conscious assertion of right to the
property. Sutherlin v. State, 682 S.W.2d 546, 549 (Tex. Crim. App. 1984).
Generally, the shorter the interval between the theft and the possession, the
stronger the inference, although cases will vary based on factors such as the ease
with which the property can be transferred. Naranjo v. State, 217 S.W.3d 560, 571
(Tex. App.—San Antonio 2006, no pet.).

       B.    Analysis

       Appellant asserts that the Hardesty inference of guilt could not have been
applied in his case because he was merely a passenger in the vehicle and, therefore,
the State did not establish his personal possession of the property or his distinct
and conscious assertion of right to the property. See Markham v. State, 761 S.W.2d
553, 560 (Tex. App.—San Antonio 1988, no pet.). Furthermore, appellant contends
that the accused first must be asked about his possession of the property at the time
of arrest for a court to hold that an accused’s possession was unexplained. Id. at
561.

       1.    Possession Was Personal and Involved a Distinct and Conscious
             Assertion of Right to the Property.
       Merely being a passenger in a vehicle where stolen goods are found is not
sufficient to allow an inference of guilt. See Jackson v. State, 645 S.W.2d 303, 306
(Tex. Crim. App. 1983) (holding that being a passenger in a vehicle alone was not
sufficient to show personal possession of, or a distinct and conscious right to,
stolen goods). Nevertheless, circumstantial evidence alone can support a
permissive inference of personal possession of recently stolen items. See Louis v.
State, 159 S.W.3d 236, 247 (Tex. App.—Beaumont 2005, pet. ref’d) (noting that
an inference of possession was rational when appellant was in close proximity to
stolen property).

                                         5
      Here, the record contains evidence showing that appellant was more than a
mere passenger in the car in which the stolen property was found. A jury could
reasonably infer from the other circumstantial evidence that appellant had personal
possession of the stolen property. Some of the property in the car was reported
stolen on the same day appellant was arrested. Appellant occupied the car as a
passenger, and the car was registered to Pearce. Appellant and Pearce were
romantically linked. Evidence showed that Pearce had pawned property and the
pawn tickets were found in the vehicle with the stolen property. The pawn tickets
were dated within the same week as appellant’s arrest. Given this evidence, the
jury could reasonably draw an inference that appellant personally possessed the
stolen property. See Clayton, 235 S.W.3d at 778.

      Furthermore, courts have held that a defendant asserts a distinct and
conscious right over stolen property if the defendant attempts to sell or pawn the
stolen property. See Patton v. State, 617 S.W.2d 255, 258 (Tex. Crim. App. [Panel
Op.] 1981) (finding that defendant’s attempt to sell a stolen car was a distinct and
conscious assertion of right to the vehicle); Rollerson v. State, 196 S.W.3d 803,
807 (Tex. App.—Texarkana 2006) (holding that attempted sale of stolen property
is a distinct and conscious assertion of right to the stolen property), aff’d, 227
S.W.3d 718 (Tex. Crim. App. 2007); Kucjaz v. State, 848 S.W.2d 284, 289 (Tex.
App.—Fort Worth 1993, no pet.) (holding that pawn slips for stolen property were
sufficient to show that appellant’s personal possession of and distinct assertion of
right to the property).

      In this case, the jury heard evidence that one of the passengers in the car had
sent text messages attempting to set up a sale of stolen goods. Given this evidence,
the jury could reasonably infer that appellant and the passengers were attempting
to sell the goods either by setting up a direct sale or using Pearce to sell the goods

                                          6
to a pawn shop. Thus, the State’s evidence established appellant’s distinct and
conscious assertion of right to the property. See Rollerson, 196 S.W.3d at 807.

      2.     Possession Was Recent and Unexplained.

      An explanation relating to the possession of the stolen property must be
given by the defendant at the time of his arrest. Hardesty v. State, 656 S.W.2d at
77. Here, appellant failed to provide any explanation for possessing the stolen
property.

      Appellant suggests that the accused must first be asked about his possession
of property at the time of the arrest for a court to hold that an accused’s possession
was unexplained. See Markham, 761 S.W.2d at 561. Yet, courts have held that an
accused fails to provide an explanation of his possession when no explanation is
given at the time of arrest, even if appellant was not directly asked about his
possession. See Chavez v. State, 843 S.W.2d 586, 587 (Tex. Crim. App. 1992)
(reiterating the permissible inference of defendant’s guilt if “the evidence shows
him to have been found in possession of recently stolen property without offering
an explanation inconsistent with guilt when first called upon directly or
circumstantially to do so.”) (emphasis added); Reyes v. State, 422 S.W.3d 18, 24–
25 (Tex. App.—Waco 2013, pet. ref’d) (rejecting the argument that the State is
required to give the defendant an opportunity to explain his possession of the
stolen property prior to trial before it is relieved of the burden to show that
defendant’s trial explanation was false); Marbles v. State, 874 S.W.2d 225, 228
(Tex. App.—Houston [1st Dist.] 1994, no pet.) (determining that appellant did not
provide an explanation at the time of arrest because the defendant had already been
arrested when the stolen property was discovered by police).

      Appellant was found in possession of property that was reported stolen by
Sue Crozier two weeks before appellant’s arrest, and other property that was
                                          7
reported stolen by Jocelyn Hebert on the same day as appellant’s arrest. In
determining whether the time period between the theft and the recovery of the
stolen property was “recent” or “too remote” to allow an inference of guilt, courts
have held periods of time greater than two weeks to be recent. See Smith v. State,
518 S.W.2d 823, 824–25 (Tex. Crim. App. 1975) (holding that time period of
twenty-eight days was sufficiently recent); Marbles, 874 S.W.2d at 227 (holding
that time period of two and one-half months to be sufficiently recent). We
determine that appellant’s possession of the stolen property was sufficiently recent
to allow an inference of guilt.

      Viewed in the light most favorable to the verdict, the State’s evidence
established that appellant’s possession of the stolen property was personal, recent,
unexplained, and involved a direct and conscious assertion of right to the property.
See Hardesty, 656 S.W.2d at 77–78; Uyamadu, 359 S.W.3d at 760–61.
Accordingly, the jury was permitted to draw an inference of guilt.

      We overrule appellant’s first issue.

II.   Legal Sufficiency of the Evidence to Support the Trial Court’s
      Assessment of Court Costs
      In his second issue, appellant contends that the trial court’s assessment of
court costs is not supported by sufficient evidence. As part of its judgment, entered
November 29, 2012, the trial court assessed costs of $434 to be paid by appellant.
The original clerk’s record filed with this court contains a computer screen printout
from the Harris County Justice Information Management System (JIMS) which
reflects the assessment of $434 in costs. On December 10, 2012, the JIMS printout
was signed by a deputy clerk and stamped with the seal of the Harris County
District Clerk, certifying the printout as a true and correct copy of the original.

      First, appellant contends that his constitutional right to due process has been

                                           8
violated if he is deprived of an opportunity to be heard in the trial court regarding
the propriety of these costs. This argument lacks merit under recent precedent from
the Criminal Court of Appeals. See Cardenas v. State, 423 S.W.3d 396, 398–99
(Tex. Crim. App. 2014); Johnson v. State, 423 S.W.3d 385, 391–92 (Tex. Crim.
App. 2014). Criminal defendants have constructive notice of mandatory-cost
statutes. Johnson, 423 S.W.3d at 389. The procedures outlined in Johnson provide
defendants with notice and an opportunity to be heard because: (1) appellants do
not have to preserve error in the trial court; (2) appellants may challenge the
assessment of court costs on direct appeal; and (3) appellants may also challenge
the assessment of court costs by a motion under article 103.008 of the Texas Code
of Criminal Procedure. See Tex. Code Crim. Proc. art. 103.008; Cardenas, 423
S.W.3d at 399; Johnson, 423 S.W.3d at 391–92. Thus, appellant’s due process
right has been satisfied with respect to notice and an opportunity to be heard
regarding the assessment of court costs. See Cardenas, 423 S.W.3d at 399;
Johnson, 423 S.W.3d at 391–92.

      Second, appellant objects to the JIMS computer screen printout, asserting
that there is no evidence to support that it was part of the original record before the
trial court, and, therefore, it is no evidence to support the imposition of court costs.
Because court costs are not part of the defendant’s guilt or sentence and need not
be proven at trial, we review the assessment of court costs on appeal to determine
if there is a basis for the costs, not to determine if there was sufficient evidence to
the support the assessment of costs. Johnson, 423 S.W.3d at 390. Traditional
sufficiency-of-the-evidence standards of review do not apply. Id.

      The record in this case contains a cost bill from JIMS, certified by the
district clerk of Harris County, which demonstrates the basis for an assessment of
$424 in costs. The trial court’s judgment assessed an additional $10 in costs. The

                                           9
basis for the extra $10 is not demonstrated in the record or in the state’s appellate
brief.

         We conclude that the trial court’s assessment of costs does not accurately
reflect the amount of costs for which there is a basis in the record. An appellate
court may modify a trial court judgment to accurately reflect the record when it has
the necessary data and information to do so. Nolan v. State, 39 S.W.3d 697, 698
(Tex. App.—Houston [1st Dist.] 2001, no pet.); see also Tex. R. App. P. 43.2(b);
Rogers v. State, No. 14-12-00182-CR; 2014 WL 2158150 at *1 (Tex. App.—
Houston [14th Dist.] May 22, 2014, no pet. h) (mem. op., not designated for
publication). In accordance with the cost bill in the record, we reform the trial
court’s judgment to delete the additional $10 and to reflect court costs of $424.

                                         CONCLUSION

         We modify the trial court’s assessment of costs to $424 to reflect the cost
bill contained in the record. As modified, the judgment of the trial court is
affirmed. See Tex. R. App. P. 43.2(b).




                                         /s/    Ken Wise
                                                Justice



Panel consists of Chief Justice Frost and Justices Jamison and Wise.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                           10